DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 2-7, 12, 14, 16-23, 25-27, and 33 are pending and examined in the following Office action. 

Claim Objections
	Claims 20 and 33 are objected to for their recitation “an expression cassette or vector comprising the same.” For clarity, the Examiner suggests amending the claim to specify that “the same” refers to the nucleic acid construct. 

	Claim 23 omits a space between crRNA, and crDNA.

	Claim 27 is objected to for its recitation of “(point)”. It is noted that deaminases create point mutations. The Examiner suggests deleting the parenthetical recitation. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16, 19, 23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 is recites (e.g. a base editor). The claim is indefinite because it is unclear what role this exemplary language plays in the claim. The Examiner notes that the deaminase domain is a base editor. Is the fusion protein now called “base editor”? Is the claim broader because the base editor is no longer limited to a deaminase domain? It is unclear what function this recitation has in the claim and is thus indefinite. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation a mutation in a nuclease active site, and the claim also recites (e.g. RuvC domain and/or HNH domain) and (e.g. Cas9 nickase, deadCas9 (e.g. dCas9), dead Cas12a (e.g. dCas12a) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	It is unclear whether these are limitations of the claims or whether they are required features of the claim. The Examiner further notes that claim 16 has unbalanced parentheses, 

	Claim 19 recites the parenthetical limitation CRISPR RNA, CRISPR DNA, crDNA, crRNA. The claim is indefinite because it is unclear what these are intended to reference and what role these recitations have in the claim. 

	Claim 23 is directed to the parenthetical limitation (e.g. CRISPR RNA, CRISPR DNA, crRNA, crDNA). The claim is rendered indefinite because it is unclear what these are intended to reference and what role these recitations have in the claim. As with claim 19 above, the Examiner notes that a guide RNA comprises at least a CRISPR RNA and a tracrRNA sequence. Furthermore, it is unclear how these recitations are exemplary of a guide RNA when reciting CRISPR DNA/crDNA. 

	Claims 25 and 27 recite “the deaminase domain.” There is insufficient antecedent basis for this limitation. The claim requires the nucleic acid of claim 2, however claim 2 does not reference such limitation. Thus, it is unclear what deaminase domain is being referred to. 

	Claim 26 is indefinite because it is drawn to a sense strand (e.g. “+”; template). It is unclear how the sense strand can be exemplified by the “+” and “template”. The sense strand is, by definition, those items. It is unclear what is exemplified by these limitations. A similar issue exists with antisense strand.  It is by definition the minus strand or the complementary strand. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5-7, 12, 14, 16-23, 24-26, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20180073012) in view of Christensen et al (Transgenic Research, 1996, 5: 213-218) and Doudna et al (US 20160068864).
	The claims are drawn to a nucleic acid construct encoding a CRISPR-Cas nuclease operably linked to a promoter region comprising an intron. The claims require that the CRISPR-Cas nuclease is codon optimized in a plant. The claims require an adenosine deaminase domain fused to the Cas nuclease by a linker, wherein said adenosine domain is codon optimized for expression in a plant. The claims require that the nucleic acid construct further encodes a uracil-DNA glycosylase inhibitor. The claims require a mutation in the nuclease active site of Cas. The claims are drawn to a maize plant, an expression vector comprising the nucleic acid construct and a guide nucleic acid. 

	Liu teaches the use of adenosine deaminases in combination with Cas9. See paragraph 0002. Liu teaches that targeted editing or modification into genomic DNA is desirable. These changes include the A to G mutation using adenosine deaminase. See paragraph 0001. 
	Liu teaches mutations in the nuclease of active sites of Cas. See claim 310, for example. dCas9 and nCas9 are modified Cas molecules with mutations in the nuclease active site. 
	Liu teaches that their adenosine deaminases comprise a linker. See paragraph 0006. 
	Liu teaches that their nucleobase editors can further comprise a uracil glycosylase inhibitor (UGI) domain. See paragraph 0236. 
	Liu teaches providing a guide RNA. See paragraph 0344. 
	Liu teaches that their invention provides nucleic acids, vectors, cells, compositions, methods, and kits that utilize the deaminases and nucleobase editors. See paragraph 0235. 
	Liu does not teach the use of promoters containing introns. Liu does not teach plant codon optimized Cas9. 
	Christensen teaches the use of the maize ubiquitin-1 gene to drive expression of protein coding sequences of choice. Christensen teaches that their invention allows expression of biotechnologically important protein products in transgenic plants. See abstract.
	Christensen teaches that the maize ubiquitin-1 in the 5’-untranslated region of the Ubi-1 gene was retained in their constructs because of numerous previous studies showing that introns frequently strongly enhance transgene expression in cereals. See page 217. 
	Doudna teaches that transgenic plants can be produced using mutated or variant Cas9 sequences. Doudna also teaches chimeric Cas9 polypeptides. See paragraph 0370.

	Doudna also teaches general deamination activity for modified Cas9 molecules. See paragraph 0019. 
	At the time the invention was effectively filed it would have been obvious and within the scope of one of ordinary skill in the art to generate a modified Cas9 polypeptide with an intron containing promoter region. One of ordinary skill in the art would have been motivated to make such a modification because Christensen teaches that it is advantageous to use the Ubiquitin-1 promoter in cereals to strongly enhance transgene expression. Furthermore, one of ordinary skill in the art would have been motivated to make the instantly claimed modified Cas9 molecules because such molecules have been disclosed previously. The ordinary artisan would have had a reasonable expectation of success arriving at the instantly claimed invention using standard molecular cloning techniques taught by the combination of Liu, Christensen, and Doudna. 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Christensen, and Doudna as applied to claims 2, 3, 5-7, 12, 14, 16-23, 24-26, and 33 above, and further in view of Jin et al (US 20180327784).
The claim is directed to a cytosine deaminase, wherein the cytosine deaminase converts C to T in the target nucleic acid to produce a point mutation. 
	The teachings of Liu in view of Christensen, and Doudna have been discussed above. 
	The combination of Liu, Christensen, and Doudna do not teach fusion of a cytosine deaminase. 

	At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to substitute the adenosine deaminase with the cytosine deaminase of Jin. One of ordinary skill in the art would have been motivated to do so because Doudna suggests using deaminases for improving the flexibility of Cas9. The substitution of one deaminase for another deaminase for the purposes of modifying a particular nucleobase is prima facie obvious in view of the combined disclosure of Liu, Doudna, and Jin. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Christensen, and Doudna as applied to claims 2, 3, 5-7, 12, 14, 16-23, 24-26, and 33 above, and further in view of GenBank AWD73737.1 (published online 05/01/2018) and Kelker et al (US 20150191721). 
Claim 4 is directed to the nucleotide sequence set forth in SEQ ID NO: 1. 
The combination of Liu, Christensen, and Doudna do not teach the instant SEQ ID NO: 1. 
SEQ ID NO: 1 encodes a protein having 100% identity to GenBank AWD73737.1. See alignment below. 
Kelker teaches preferred codon in maize. Reviewing the instant SEQ ID NO: 1, the Examiner notes that this appears to be a maize codon optimized sequence. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to codon optimize the instant SEQ ID NO: 1 for the purposes of improving recombinant expression. As an initial matter, both Liu and Doudna codon prima facie obvious. 

Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	
Sequence Alignment
	Cas9D10A nickase [Cloning vector pVIR-Nick]
Sequence ID: AWD73737.1Length: 1379Number of Matches: 1
Range 1: 2 to 1368GenPeptGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
Frame
2665 bits(6908)
0.0
Compositional matrix adjust.
1367/1367(100%)
1367/1367(100%)
0/1367(0%)
+1

Query  1     DKKYSIGLAIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGEtaea  180
             DKKYSIGLAIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAEA
Sbjct  2     DKKYSIGLAIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAEA  61

Query  181   trlkrtarrrytrrknrICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFGN  360
             TRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFGN
Sbjct  62    TRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFGN  121

Query  361   IVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSDV  540
             IVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSDV
Sbjct  122   IVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSDV  181

Query  541   DKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGNL  720
             DKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGNL
Sbjct  182   DKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGNL  241

Query  721   IALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAIL  900
             IALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAIL
Sbjct  242   IALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAIL  301

Query  901   LSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYAG  1080
             LSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYAG
Sbjct  302   LSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYAG  361

Query  1081  YIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELHA  1260
             YIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELHA
Sbjct  362   YIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELHA  421

Query  1261  ILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEEV  1440
             ILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEEV


Query  1441  VDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFLS  1620
             VDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFLS
Sbjct  482   VDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFLS  541

Query  1621  GEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKII  1800
             GEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKII
Sbjct  542   GEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKII  601

Query  1801  KDKdfldneenedilediVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWGR  1980
             KDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWGR
Sbjct  602   KDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWGR  661

Query  1981  LSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSLH  2160
             LSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSLH
Sbjct  662   LSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSLH  721

Query  2161  EHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRERM  2340
             EHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRERM
Sbjct  722   EHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRERM  781

Query  2341  KRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDHI  2520
             KRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDHI
Sbjct  782   KRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDHI  841

Query  2521  VPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNLT  2700
             VPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNLT
Sbjct  842   VPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNLT  901

Query  2701  KAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKSK  2880
             KAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKSK
Sbjct  902   KAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKSK  961

Query  2881  LVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRKM  3060
             LVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRKM
Sbjct  962   LVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRKM  1021

Query  3061  IAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDFA  3240
             IAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDFA


Query  3241  TVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVAY  3420
             TVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVAY
Sbjct  1082  TVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVAY  1141

Query  3421  SVLVVAkvekgkskklksvkellgITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPKY  3600
             SVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPKY
Sbjct  1142  SVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPKY  1201

Query  3601  SLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVEQ  3780
             SLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVEQ
Sbjct  1202  SLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVEQ  1261

Query  3781  HKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGAP  3960
             HKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGAP
Sbjct  1262  HKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGAP  1321

Query  3961  AAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD  4101
             AAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD
Sbjct  1322  AAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD  1368


Cas9D10A nickase [Cloning vector pVIR-Nick]
GenBank: AWD73737.1
Identical Proteins FASTA Graphics
Go to:
LOCUS       AWD73737                1379 aa            linear   SYN 01-MAY-2018
DEFINITION  Cas9D10A nickase [Cloning vector pVIR-Nick].
ACCESSION   AWD73737
VERSION     AWD73737.1
DBSOURCE    accession MG760357.1
KEYWORDS    .
SOURCE      Cloning vector pVIR-Nick
  ORGANISM  Cloning vector pVIR-Nick
            other sequences; artificial sequences; vectors.
REFERENCE   1  (residues 1 to 1379)
  AUTHORS   Hahn,F., Eisenhut,M., Mantegazza,O. and Weber,A.P.M.

            Arabidopsis With Cas9-Based Gene Targeting
  JOURNAL   Front Plant Sci 9, 424 (2018)
   PUBMED   29675030
  REMARK    Publication Status: Online-Only
REFERENCE   2  (residues 1 to 1379)
  AUTHORS   Hahn,F., Eisenhut,M., Mantegazza,O. and Weber,A.P.M.
  TITLE     Direct Submission
  JOURNAL   Submitted (05-JAN-2018) Plant Biochemistry, Heinrich Heine
            University Dusseldorf, Universitatsstr. 1, Dusseldorf 40225,
            Germany
FEATURES             Location/Qualifiers
     source          1..1379
                     /organism="Cloning vector pVIR-Nick"
                     /db_xref="taxon:2172936"
     Protein         1..1379
                     /product="Cas9D10A nickase"
     Region          1..1364
                     /region_name="Cas9"
                     /note="CRISPR/Cas system Type II associated protein,
                     contains McrA/HNH and RuvC-like nuclease domains [Defense
                     mechanisms]; COG3513"
                     /db_xref="CDD:226044"
     CDS             1..1379
                     /coded_by="MG760357.1:7716..11855"
ORIGIN      
        1 mdkkysigla igtnsvgwav itdeykvpsk kfkvlgntdr hsikknliga llfdsgetae
       61 atrlkrtarr rytrrknric ylqeifsnem akvddsffhr leesflveed kkherhpifg
      121 nivdevayhe kyptiyhlrk klvdstdkad lrliylalah mikfrghfli egdlnpdnsd
      181 vdklfiqlvq tynqlfeenp inasgvdaka ilsarlsksr rlenliaqlp gekknglfgn
      241 lialslgltp nfksnfdlae daklqlskdt ydddldnlla qigdqyadlf laaknlsdai
      301 llsdilrvnt eitkaplsas mikrydehhq dltllkalvr qqlpekykei ffdqskngya
      361 gyidggasqe efykfikpil ekmdgteell vklnredllr kqrtfdngsi phqihlgelh
      421 ailrrqedfy pflkdnreki ekiltfripy yvgplargns rfawmtrkse etitpwnfee
      481 vvdkgasaqs fiermtnfdk nlpnekvlpk hsllyeyftv yneltkvkyv tegmrkpafl
      541 sgeqkkaivd llfktnrkvt vkqlkedyfk kiecfdsvei sgvedrfnas lgtyhdllki
      601 ikdkdfldne enedilediv ltltlfedre mieerlktya hlfddkvmkq lkrrrytgwg
      661 rlsrklingi rdkqsgktil dflksdgfan rnfmqlihdd sltfkediqk aqvsgqgdsl
      721 hehianlags paikkgilqt vkvvdelvkv mgrhkpeniv iemarenqtt qkgqknsrer
      781 mkrieegike lgsqilkehp ventqlqnek lylyylqngr dmyvdqeldi nrlsdydvdh

      901 tkaergglse ldkagfikrq lvetrqitkh vaqildsrmn tkydendkli revkvitlks
      961 klvsdfrkdf qfykvreinn yhhahdayln avvgtalikk ypklesefvy gdykvydvrk
     1021 miakseqeig katakyffys nimnffktei tlangeirkr plietngetg eivwdkgrdf
     1081 atvrkvlsmp qvnivkktev qtggfskesi lpkrnsdkli arkkdwdpkk yggfdsptva
     1141 ysvlvvakve kgkskklksv kellgitime rssfeknpid fleakgykev kkdliiklpk
     1201 yslfelengr krmlasagel qkgnelalps kyvnflylas hyeklkgspe dneqkqlfve
     1261 qhkhyldeii eqisefskrv iladanldkv lsaynkhrdk pireqaenii hlftltnlga
     1321 paafkyfdtt idrkrytstk evldatlihq sitglyetri dlsqlggdsr adpkkkrkv
//